966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry W. HOPKINS, Plaintiff-Appellant,v.ARMSTRONG & ARMSTRONG;  R. Morgan Armstrong;  Ward L.Armstrong, Defendants-Appellees.
No. 92-6444.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 16, 1992As Amended July 7, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-272-R)
Jerry W. Hopkins, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Jerry W. Hopkins appeals from the district court's order dismissing his civil complaint as frivolous under 28 U.S.C.s 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1  Hopkins v. Armstrong & Armstrong, No. CA-92272-R (W.D. Va.  Mar. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 We note that, to the extent Hopkins is challenging the State court's denial of in forma pauperis status to appeal his state tort action, this claim is frivolous.   See Ganey v. Barefoot, 749 F.2d 1124